Exhibit 10.104

 

Escrow Agreement

 

This Escrow Agreement (“Agreement”) among Kendro Laboratory Products PLC and
Cryonix, a division thereof (together, “Cryonix”), Agen Biomedical Limited
(“Agen”) and Synbiotics Corporation (“Synbiotics”) is effective on this 5th day
of October, 2004 (the “Effective Date”).

 

Recitals

 

Whereas, Synbiotics has agreed to supply to Agen from time to time certain
Biological Materials for the purpose of inclusion in ICT lateral flow veterinary
test kit products, all pursuant to and to the extent authorized by a Settlement
Agreement and Mutual Release of Claims dated June 23, 2004 (“Settlement
Agreement”). The Settlement Agreement is attached hereto as Exhibit B and is
incorporated herein by reference. For further assurance to Agen, the Settlement
Agreement calls for the delivery into this escrow, pursuant to this Escrow
Agreement, of the Deposit Cell Lines and other Deposit Materials required by
Section 11.1 of the Settlement Agreement. (Capitalized terms not otherwise
defined in this Escrow Agreement shall have the meanings assigned to them in the
Settlement Agreement.)

 

Whereas, Agen and Synbiotics hereby designate and appoint Cryonix as the escrow
agent under this Escrow Agreement. Cryonix hereby accepts such designation and
appointment and agrees to carry out the duties of escrow agent pursuant to the
terms and provisions of this Escrow Agreement. Cryonix is not a party to, and is
not bound by, any agreement that might be evidenced by, or might arise out of,
any prior or contemporaneous dealings between Synbiotics and Agen other than as
expressly set forth herein.

 

Whereas, the parties desire that this Escrow Agreement be an agreement
supplementary (together with any modification, supplement, or replacement
thereof agreed to by the parties) to the Settlement Agreement pursuant to Title
11 United States Code Section 365(n).

 

NOW, THEREFORE, for and in consideration of good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound hereby, covenant and agree as follows:

 

1. Deposit Materials

 

(a) Initial Deposit—Synbiotics shall submit the initial Deposit Materials to
Cryonix within ten (10) days after the Effective Date. Synbiotics shall complete
and deliver with all Deposit Materials a listing of all Deposit Materials,
divided into respective Deposit Categories (as defined in (c) below). Cryonix
shall notify Agen within 10 days of receipt of the initial Deposit Materials.
The listing itself constitutes Synbiotics proprietary information and is not to
be released to Agen (but such list shall be included and held as part of the
Deposit Materials).

 

(b) Deposit Material Updates—Synbiotics shall submit updates to the initial
Deposit Materials to Cryonix as and when required by the Settlement Agreement.
Synbiotics shall complete and deliver with all updates to the Deposit Materials
an amended listing of all Deposit Materials, divided into respective Deposit
Categories. Cryonix shall notify Agen within 10 days of receipt of updates to
the Deposit Materials. All references herein to “Deposit Materials” shall
include such updates thereto. The listing itself constitutes Synbiotics
proprietary information and is not to be released to Agen (but such list shall
be included and held as part of the Deposit Materials).

 

(c) Deposit Categories—The initial Deposit Materials, and any updates thereof,
shall be defined and designated by Synbiotics into one of four respective groups
of Deposit Materials which are specific to each of the four particular
Biological Materials specified in Section 8.1 of the Settlement Agreement and
the

 

Page 1 of 9



--------------------------------------------------------------------------------

manufacture (or other production) of such Biological Material suitable (as
measured by the Specifications, laws and regulations applicable as of the most
recent deposit or update into escrow) for commercialization (“Deposit
Categories”). Each Deposit Category’s Deposit Materials must be complete and, in
and of itself, meet all of the requirements set forth in the Settlement
Agreement for such particular Biological Material manufacture or
commercialization.

 

(d) Deposit Material Verification—Upon Agen’s written request and at Agen’s
expense, no more than once following a given deposit of any Deposit Materials or
any update thereto, Cryonix shall allow and investigator to be designated by
Agen who is reasonably acceptable to Synbiotics (the “Examiner”) to confirm
whether the Deposit Materials comply with the requirements of the Settlement
Agreement, by permitting the Examiner (under confidentiality agreement) to
examine and to confirm compliance of the Deposit Materials with the requirements
of the Settlement Agreement. Cryonix shall report forthwith to Synbiotics and
Agen whether the Examiner confirms or declines to confirm that the Deposit
Materials, including also each respective Deposit Category in and of itself,
comply with the requirements of the Settlement Agreement; and if the Examiner
declines to so confirm then Cryonix shall also report to Synbiotics (but not to
Agen) the details of the deficiency, in order to assist Synbiotics in providing
updated Deposit Materials to attempt to cure the deficiency. Without limiting
the rights or remedies of Agen under this Agreement or the Settlement Agreement,
the process of this Section 1(d) will thereupon be repeated. Cryonix shall not
be liable for any actions taken on the part of the Examiner with regards to the
Deposit Materials.

 

(e) Storage Conditions—Except to the extent Cryonix and Agen agree otherwise in
writing, Cryonix agrees to store the Deposit Cell Lines within escrow, frozen
under the following freezing conditions: Storage in liquid nitrogen at -196°C in
a non-segregated LN2 vessel. The storage unit containing the Deposit Cell Lines
will be monitored for temperature every (ten) 10 minutes by a GMP compliant
system. Full documentation of temperature, alarm information, maintenance and
inventory will be maintained by Cryonix and provided to the parties on a monthly
basis. Cryonix agrees to store the documents within the Deposit Materials in a
standard fireproof and secure 4-drawer cabinet. Cryonix’s storage facility will
be GMP compliant. The amount and/or type of freezing vessel can be changed at
any time (subject to payment of applicable fees) and no limit exists for the
amount of time the Deposit Materials may be stored at Cryonix’s facility.

 

(f) Additional Services Included with Storage. The storage service provided by
Cryonix hereunder also include the following:

 

  •   Comprehensive monthly reports summarizing temperatures and all inventory
transactions

 

  •   Automatic Insurance of £10,000.00 per freezer unit/inventory

 

  •   Full access during business hours for authorised personnel

 

  •   Complete audit of Cryonix SOP’s

 

  •   Full maintenance and repairs on all customer owned equipment stored within
Cryonix’s facility.

 

2. Term

 

(a) Termination of Agreement—This Escrow Agreement shall remain in effect until
terminated as provided for herein. This Escrow Agreement may be terminated
either by written mutual consent of Synbiotics and Agen or by any party if one
of the following occurs:

 

i. The Deposit Materials have all been released or returned in accordance with
the terms hereof, or

 

ii. The Settlement Agreement is terminated in accordance with its terms or by
order of the Court, or

 

iii. The occurrence of the event described in Section 10.7(f) of the Settlement
Agreement, or

 

iv. An order of the Court declaring that this Escrow Agreement is terminated is
delivered to Cryonix.

 

Page 2 of 9



--------------------------------------------------------------------------------

(b) Termination for Non-Payment—In the event that full payment of any or all
fees due to Cryonix under this Escrow Agreement have not been received by
Cryonix within 30 days of the date payment is due, Cryonix will notify all
parties hereto of the delinquent fees. If the delinquent fees are not received
within 30 days of the delinquency notification, Cryonix shall have the right to
terminate this Escrow Agreement.

 

3. Fees

 

(a) Payment—Upon receipt of the initial Deposit Materials, Cryonix will submit
an initial invoice to Agen for the initial indicated amount shown on Exhibit A
attached hereto. If payment is not received, Cryonix shall have no obligation to
perform its duties under this Escrow Agreement. Agen agrees to pay to Cryonix
all additional fees for services rendered related to this Escrow Agreement as
shown on, and at the times specified in, Exhibit A. The fee for any service that
is not expressly covered in Exhibit A shall be reasonably established by Cryonix
in advance upon request. All fees are due on the dates specified in Exhibit A
and are non-refundable. Subject to Agen’s prior written consent, Cryonix may
reasonably amend Exhibit A at any time upon 60 days’ written notice to Agen and
Synbiotics, provided that Cryonix shall not increase any of the fees set forth
in Exhibit A more than once per calendar year.

 

(b) Currency—All fees are in pounds sterling (UK) and payment must be rendered
in pounds unless otherwise agreed to in advance by Cryonix.

 

(c) Late Payment—Any amounts payable by Agen hereunder that remain unpaid after
the due date will be subject to a late charge equal to the lesser of one and
one-half percent (1.5%) per month and the maximum rate allowable by law.

 

4. Indemnification—With the exception of gross negligence, willful misconduct,
material breach of this Escrow Agreement, or intentional misrepresentation on
behalf of Cryonix, Synbiotics and Agen shall, jointly and severally, indemnify
and defend, and each shall hold harmless, Cryonix and each of Cryonix’s
directors, officers, agents, employees, members and stockholders (“Cryonix
Indemnitees”) absolutely and forever, from and against any and all claims,
actions, damages, suits, liabilities, obligations, costs, fees, charges, and any
other expenses whatsoever, including reasonable attorneys’ fees and costs, that
may be asserted against any Cryonix Indemnitee in connection with this Escrow
Agreement or the performance of Cryonix or any Cryonix Indemnitee hereunder.

 

5. Synbiotics’ Representations and Warranties

 

Synbiotics represents and warrants to Agen that the Deposit Materials as
delivered to Cryonix meet the requirements set forth in Section 11.1 of the
Settlement Agreement, and are viable and fit for their intended purpose under
the Settlement Agreement. Synbiotics shall update the Deposit Materials as
provided for in the Settlement Agreement, and at the time of each such update
shall make the same representation and warranty to Agen as to the Deposit
Materials as updated.

 

6. Return of Deposit Materials to Synbiotics—Upon the event described in Section
10.7(f) of the Settlement Agreement, upon the event described in Section 8.4 of
the Settlement Agreement, or upon termination of this Escrow Agreement for any
reason other than in the event all Deposit Materials have been released to Agen,
Cryonix shall return the Deposit Materials to Synbiotics (other than those
already released to Agen hereunder) via commercial courier to the address of
Synbiotics shown in this Escrow Agreement. If two attempts to return Deposit
Materials via commercial courier to Synbiotics fail or Synbiotics does not
accept the Deposit Materials, Cryonix shall destroy the Deposit Materials.

 

If Section 8.4 of the Settlement Agreement is applicable only to one (or some)
of the Deposit Categories, only the Deposit Materials pertaining to such Deposit
Cell Category(s) shall be returned to Synbiotics (or destroyed) under this
Section 6.

 

Page 3 of 9



--------------------------------------------------------------------------------

7. Release of Deposit Materials to Agen

 

(a) Release—The Deposit Materials will be released to Agen only in the event and
only to the extent that:

 

i. Synbiotics requests Cryonix in writing to effect such release; or

 

ii. The release procedure set forth in this Section 7 is followed. The first
step in the release procedure shall be that Agen makes written request to
Cryonix (with a copy to Synbiotics as required by the Settlement Agreement) to
release to Agen all the Deposit Materials (or, as appropriate, to release all
Deposit Materials within one or more specified Deposit Categories) and in which
request Agen must expressly:

 

a. Assert that a Tentative Trigger Event has occurred under the Settlement
Agreement; and

 

b. Include a detailed specification of the alleged Tentative Trigger Event and
the affected Deposit Category(s)); and

 

c. Include specific instructions for the delivery of the Deposit Materials (or,
as the case may be, all Deposit Materials within one or more specified Deposit
Categories).

 

(b) Failsafe Re-Transmission of Agen Request for Release—If the provisions of
Section 7(a)(ii) are met, Cryonix shall within two business days forward a
complete copy of Agen’s request to Synbiotics by fax.

 

(c) Synbiotics Non-Objection to Release—Synbiotics shall have 20 days after
Agen’s delivery of notice to object to Agen and Cryonix in writing. If after 20
days after Agen’s delivery of notice Cryonix has not received any written
objection from Synbiotics, Cryonix shall release the Deposit Materials (or, as
the case may be, the Deposit Materials within the specified Deposit Category(s))
to Agen as instructed by Agen.

 

If the alleged Tentative Trigger Event is as defined in Section 11.4 of the
Settlement Agreement, the references in this Section 7(c) to “20 days” shall
instead be read as “three days.”

 

(d) Synbiotics Objection to Release—Should Synbiotics object before the deadline
specified in Section 7(c) above to the request for release by Agen in writing,
Cryonix shall notify Agen by fax within two business days of Cryonix’s receipt
of said objection and shall notify both parties that there is a dispute to be
resolved. Cryonix shall continue to hold the Deposit Materials (or, as the case
may be, the Deposit Materials within the specified Deposit Category(s)) without
release pending (i) joint instructions from Synbiotics and Agen; or (ii)
Cryonix’s receipt of an order from the United States District Court for the
Southern District of California finding that a Tentative Trigger Event did
occur. In the event the foregoing joint instructions or court order so
specifies, Cryonix shall promptly release the applicable Deposit Materials.
Cryonix is not entitled to rely on any order of such Court which does not
contain such a finding, nor on any order whatever of any other court, tribunal,
forum or governmental authority (except for the order of a court that has
assumed jurisdiction over the subject matter of this Agreement from such Court,
such as, if applicable, the United States Bankruptcy Court).

 

(e) Release Delivery. In the event release is triggered under this Section 7 as
provided above, Cryonix shall promptly release the applicable Deposit Materials
and deliver them to Agen to the location designated by Agen (and in accordance
with the delivery instructions provided by Agen) under Section 7(a)(ii) above or
otherwise in writing. Agen shall pay the costs of such delivery.

 

8. Dispute Resolution—Any dispute or claim arising out of or relating to this
Escrow Agreement, or the breach thereof, shall be resolved by the United States
District Court for the Southern District of California. Cryonix hereby consents
and agrees to submit to the jurisdiction of the United States District Court for
the Southern District of California for purposes of enforcing or otherwise
adjudicating disputes regarding the parties’ rights, obligations and remedies
under this Agreement.

 

Page 4 of 9



--------------------------------------------------------------------------------

9. Confidentiality—Except as otherwise required to carry out its duties under
this Escrow Agreement, Cryonix shall hold in strictest confidence and not permit
any third party access to nor otherwise use, disclose, transfer or make
available the Deposit Materials (or the Section 1 listings) except as otherwise
provided herein, unless consented to in writing by Synbiotics.

 

10. Limitation of Liability—In performing any of its duties hereunder, Cryonix
shall not incur any liability to any party for any damages, losses, or expenses,
except for intentional misrepresentation, willful misconduct, material breach of
this Escrow Agreement, or gross negligence on the part of Cryonix, and it shall
not incur any liability with respect to any action taken or omitted in
reasonable reliance upon any written notice, request, waiver, consent, receipt
or other document which Cryonix in reasonable good faith believes to be genuine.

 

11. Notices—Notices under this Escrow Agreement (and, to the extent they bear on
the escrow or this Escrow Agreement, notices under the Settlement Agreement)
must be in writing and shall be conclusively deemed to be given (i.e., to be
simultaneously delivered and received) at and only at the times established by
the following conventions: (a) if transmitted by overnight courier, on the day
the addressee signs an acknowledgement of receipt (or, if such day is not a
business day in the addressee’s jurisdiction, or if the acknowledgement of
receipt is signed after business hours on a business day, then on the next
business day), (b) if transmitted by fax, on the day received by the addressee
with normal machine-confirmation of successful transmission (or, if such day is
not a business day in the addressee’s jurisdiction, or if the
transmission/confirmation is after hours on a business day, then on the next
business day), and (c) if transmitted by any other method, then on the day
actually received by the addressee at such address (or, if such day is not a
business day in the addressee’s jurisdiction, or if the actual receipt is after
business hours on a business day, then on the next business day). All notices
must be addressed and sent to the person(s)’ address or fax number as provided
below, or to such other address/fax number as a party may have previously given
notice of under this Section 11:

 

Synbiotics

Company:

 

Synbiotics Corporation

Contact:

 

Paul Hays

  

Title:

 

President

Address:

 

11011 Via Frontera

   

San Diego, CA 92127

Telephone:

 

(858) 451-3771

  

Fax:

 

(858) 451-5719

Email:

 

paulh@synbiotics.com

Agen

Company:

 

Agen Biomedical Limited

Contact:

 

Donald Home

  

Title:

 

Managing Director

Address:

 

11 Durbell Street Acacia Ridge, Queensland Australia

Telephone:

 

+61 7 3370 6300

  

Fax:

 

+61 7 3370 6370

Email:

 

info@agen.com.au

Cryonix

Company:

 

Cryonix

Contact:

 

Robert Jones

  

Title:

 

Head of Repository Operations

Address:

 

Woodside, Bishops Stortford

   

Herts CM23

   

United Kingdom

Telephone:

 

44(0) 1279-827700

  

Fax:

 

44(0) 1279-827750

Email:

 

robert.jones@kendro.spx.com

 

Page 5 of 9



--------------------------------------------------------------------------------

12. Miscellaneous

 

(a) Counterparts—This Escrow Agreement may be executed in any number of multiple
counterparts, each of which is to be deemed an original, and all of such
counterparts together shall constitute one and the same instrument.

 

(b) Entire Agreement—This Escrow Agreement (together with the Settlement
Agreement, to the extent referenced and/or incorporated herein) supersedes all
prior and contemporaneous letters, correspondences, discussions and agreements
among the parties with respect to all matters contained herein, and it
constitutes the sole and entire agreement among them with respect thereto. As
between Synbiotics and Agen the Settlement Agreement in its entirety is not
superseded.

 

(c) Limitation of Effect—This Escrow Agreement pertains strictly to the escrow
services provided for herein and does not modify, amend or affect any other
contract or agreement of one or more of the parties. The terms and provisions of
the Settlement Agreement shall continue in full force and effect and be binding
upon and inure to the benefit of the parties hereto, their legal
representatives, successors and assigns.

 

(d) Modification; Waiver—This Escrow Agreement shall not be altered or modified
without the express written consent of all parties. Failure at any time to
require performance of any of the provisions herein shall not waive or diminish
a party’s right thereafter to demand compliance therewith or with any other
provision. Waiver of any default shall not waive any other default. A party
shall not be deemed to have waived any rights hereunder unless such waiver is in
writing and signed by a duly authorized officer of the party making such waiver.

 

(e) Bankruptcy Code—This Escrow Agreement shall be considered an agreement
supplementary (together with any modification, supplement, or replacement
thereof agreed to by the parties) to the Settlement Agreement pursuant to Title
11 United States Code Section 365(n).

 

(f) Survival of Terms—All obligations of the parties intended to survive the
termination of this Escrow Agreement, including without limitation, the
provisions of paragraphs 2 (Term), 4 (Indemnification), 8 (Dispute Resolution),
10 (Limitation of Liability), and 12 (Miscellaneous) shall survive the
termination of this Escrow Agreement for any reason.

 

(g) Governing Law—This Escrow Agreement shall be governed by the laws of the
state of California, as applied to contracts between California residents
entered into and performed wholly within California.

 

(h) Time of the Essence—Time is of the essence in this Escrow Agreement.

 

(i) Successors and Assigns—This Escrow Agreement shall be binding upon and inure
to the benefit of the successors and assigns of the parties, provided, however,
that Agen and Synbiotics shall have no right to assign any rights or obligations
hereunder or with respect to the Deposit Materials except as permitted with
respect to assignment of such party’s rights under the Settlement Agreement.

 

(j) Severability.—In the event any provision of this Escrow Agreement shall be
determined to be invalid, illegal or unenforceable, such provision shall be
severable from the remainder of the Escrow Agreement, and the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby.

 

(k) Good Manufacturing Practice/Good Laboratory Practice Compliance
(GMP/GLP).—Cryonix shall ensure that all services provided as part of this
Escrow Agreement comply with all applicable governing laws, rules and
regulations, including but not limited to those relating to Good Manufacturing
Practices (GMP), Good Laboratory Practices and any comparable regulations and
guidelines.

 

(Signatures are on following page. Remainder of the page intentionally left
blank.)

 

Page 6 of 9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Escrow Agreement by and
through their duly authorized agents as of the Effective Date.

 

 

Synbiotics Corporation

Signature:

 

/s/    PAUL R. HAYS        

--------------------------------------------------------------------------------

 

18.Nov.’04

Name:

  Paul R. Hays    

Title:

  President & COO     Agen Biomedical Limited

Signature:

 

/s/    DONALD HOME        

--------------------------------------------------------------------------------

   

Name:

  Donald Home    

Title:

  Managing Director     Cryonix

Signature:

 

/s/    ROBERT JONES        

--------------------------------------------------------------------------------

   

Name:

  Robert Jones    

Title:

  Head of Repository Operations    

Date: 3.Nov.2004

    Kendro Laboratory Products PLC

Signature:

 

/s/    C. LAING        

--------------------------------------------------------------------------------

   

Name:

  C. Laing    

Title:

  Operations Director    

Date: 3/11/04

   

 

Page 7 of 9



--------------------------------------------------------------------------------

Exhibit A

 

Schedule of Fees

 

1. Storage of 10-15 vials containing Deposit Cell Lines in non-segregated LN2
vessel:

 

£ 12.00 (twelve pounds) per month*

 

2. Storage of Documents within Deposit Materials in fireproof 4-drawer cabinet:

 

£ 50.00 (fifty pounds) per month*

--------------------------------------------------------------------------------

* Items 1 and 2 to be invoiced and paid on an annual basis, in advance for each
one year period.

 

3. Receiving Charges for Subsequent Deposits—initial receipt of Deposit
Materials is at no charge (includes receipt, inspection, and placement of
Deposit Materials into unit):

 

£ 30.00 (thirty pounds) per receipt

 

4. Shipping Services (Domestic and International Shipping)—Includes retrieval
and packaging of Deposit Materials for shipment using shipping material to
maintain Deposit Cell Line storage temperatures and to comply with all
international shipping regulations to include hazardous material; LN2 material
will be shipped on dry ice unless otherwise requested:

 

£ 50.00 (fifty pounds) per each shipping box

 

Actual costs charged by third party shippers not included.

 

Page 8 of 9



--------------------------------------------------------------------------------

Exhibit B

 

Settlement Agreement

 

Page 9 of 9